Title: To Benjamin Franklin from Jan Ingenhousz, 18 November 1779
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Friend
Brussels Nov. 18th 1779
I find myself very happy to be in a country, from which I may write to you in full safety, and to acquaint you, that I intend ear long to pay you a visit at Passy. I set out to morrow for Holland, from where I will go directely to Paris. I had asked leave to remain in London till next spring on purpose to publish a second volum of the work I send you, and two volums upon other matters, one upon the nature of the small pox and inoculation; on which subject I believe I can throw some light, the other upon miscellaneous matters regarding natural philosophy, such as electricity &c and medecine. I never work’d so much and with so much pleasure as I did this time in England. You will judge by the sample of this book, whether I spended my time alltogeather useless. You know England agrees with my constitution best. You know allso, that I have a great deal of good and respectable friends in that country, who honour me with some degree of consideration. I believe indeed that I could be more usefull to the world and to my Royal mistress, if I had full liberty to stay where I pleased; for an experience of 10 years has teached me that the air of Vienna does not so much agree with my constitution, and casts a gloom upon my mind, which makes me unfit to exert the little talents, nature has given me. Just before I set out I spended a day or two with our common friend Sir John Pringle, who was at Bath enjoying a tolerable good health; but his spirits are depressed, his time hangs upon him, and his sight begins to fail him, so that he is not happy. My company revived him very often and therefore he was very unwilling to part with me, and hoped I should get leave to come back, and indeed I myself was very sorry to quit a man, who I revere so much—the rest when we meet— I spended also two days at Bowwood with Lord Shelburn, who is remarcably friendly to me, and Dr. Priestley, whose situation as a philosopher, is reather too confined. He seems not to turn in his own Sphere.— Dr. Price delivred me the book, I join to the pacquet, and the lettre you will find with it. The same allso begged me to delivre the lettre, I join also with it, to Mr. Turgot. As you have often oportunity to see him, I thought it would Come to his hands quicker by this way— I have allso put some few copies of my two papers on Electricity. The one, upon the Electrophorus, contains the theorie, you did approve of, when I was with you at Passy— It has convinced several electriciens, that the wonnderfull phenomena of this machine may be explained by your Principles, which many of them thaught impossible. I begg of you to give a copy of it to those electricians as mr le Roy who, I think, will be pleased with it. I am sorry I can send no other copies of my book to some of my acquaintances of Paris. I have all ready given away 110 copies, which is above the numbre destined to my friends.— I should wish the Court would allow me to spend the winter in Paris for to print a frensh translation of the book, which I have promish’d to the public. For, if I had not resisted against such an undertaking, some blunderer would have done it allready. As the book is full of new discoveries, no body can well undertake it but my Self, or under my own inspection.
Give my best respects to mr. & Madame de Chaumond, in whose house I should be willing to stay again according to their friendly and pressing invitation, if I was sure, that they still keep their former friendship to me, and that their house is not more incumbred now, than it was then, and if you are there still your self. If you could spare a few minutes to write me a line on this head directed to me a l’hotel de Londres a Bruxelles, you would oblige me. I intend to be there in about a fourthnight, or earlyer, if possible. I will bring you my self the silver milk pot.
I will get this pacquet Conveyed to you by some courier de la cour, which often goe from here to Paris. At least it will be put in hands of the frensh minister here.
But, before I shut the parcel, I thaught it will be better to send the lettre by the post, which will thus serve as an advice letter of the Parcel.
Give my respects to your grand-son and mr. williams, if with you. I ame very respectfully your faithfull friend and servant
J Ingen Housz
N.B. This lettre was written for to be inclosed in the parcel and afterwards put in the post office.

 Addressed: A Monsieur / Monsieur B. Franklin / Ministre Plenipotentiaire des / Etats de l’Amerique, a la cour / de France / a Passy / prez de / Paris
Notations: Ingenhouse Nov 18. 79 / Ingenhouse
 